Cole, J.
It clearly appears from the statement of the ease in the abstract, and also from the bill of exceptions signed by the judge, that the judgment in this case was rendered and entered in vacation, and there is no showing of any consent by the parties, or of any order made during term therefor. In such case and without regard to the merits, it is our duty to reverse the judgment; this point was directly so ruled and acted upon in Townsley v. Morehead, 9 Iowa, 565; see, also, as bearing upon the point indirectly, Luse v. The City of Des Moines, 22 id. 590; Rowley & Co. v. Baugh, Mayor, etc., 33 id. 201. Reversed.